—Order, Supreme Court, New York County (Elliott Wilk, J.), entered December 4, 1996, which, in a proceeding pursuant to CPLR article 78 to annul respondents’ denial of petitioner’s application to become a Special Patrolman, granted respondents’ motion to dismiss the petition as barred by the Statute of Limitations, unanimously affirmed, without costs.
The proceeding was properly dismissed as time-barred, respondents’ determination having become “final and binding” *416(CPLR 217 [1]) on February 22, 1996, more than four months before commencement of the proceeding, when petitioner was notified that his appeal from the denial of his application had been denied and that respondents’ investigation was concluded. Concur — Sullivan, J. P., Nardelli, Williams and Andrias, JJ.